DETAILED ACTION
This action is in response to the application filed 14 November 2018.
A preliminary amendment was filed 14 November 2018.
Claims 1-4 and 7 are original.
Claims 5-6 are currently amended.
Claims 8-9 are new.
Claims 1-9 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: At page 7, lines 17-18, the specification recites “analysis module 112 is configured to may collect the intelligent alarm briefing” [note the “configured to may collect”].  It appears that either “configured to. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan (US 20160156481 A1) in view of Dolezilek (US 20140282021 A1) and Hu (CN 104579817, machine translation of description is used in lieu of original language document).

Examiner’s notes are marked “EN”.

Regarding claim 1, Ruan discloses a system ([0036]: “Based on such understanding, essential parts or parts of technical solutions of the disclosure contributing to the conventional technology may be embodied as a computer software product. The computer software product may be stored in a storage medium for example a ROM/RAM, a magnetic disc or an optical disc, and include instructions for controlling a computer device (which may be a personal computer, a server or a network communication device such as a media gateway) to perform the method described in various embodiments or certain parts of the embodiments”) for testing an integrated monitoring system ([0023]: “for an integration testing of an intelligent grid automation system" EN: The grid automation system is an integrated monitoring system, see for example [0013] and [0016] describing waiting for the result to be detected.), comprising:
a host computer and a slave computer ([0037]: “The device embodiments of the device and system described above are only exemplary, the units described as separate components may be separate physically or not. The components displayed as units may be physical units or not, that is, the components may be located in the same place or may be distributed on multiple network units”),
wherein the [system] comprises
a visual signal configuration module, a scheduling protocol simulation and analysis module and an evaluation module, and an intelligent electronic devices (IEDs) server simulation module (EN: see citations for the funcationality shown below, the corresponding parts carrying out the functionality are the modules. Also note that no “visual” functionality is claimed so the “visual” qualifier is nominal and does not provide for a distinction over the configuration functionality of Ruan.);
wherein the visual signal configuration module is configured to
complete parsing an intelligent substation configuration description (SCD) file (fig. 2, [0007], and [0029]: “1) importing an input source of a substation configuration document SCD file, and obtaining a list and configuration information of all intelligent electronic devices IED within a substation through parsing the SCD file;”), and
select [event] signals to complete editing of a sequence and state quantity of the alarm signals (fig 2, [0008], [0029]: “selecting an IED to be detected, and obtaining GOOSE binary input signals and GOOSE binary output signals of the IED through analyzing a logic association configuration of the IED;” EN: see also table 6 at [0035] indicating sequencing of the events), and then
configure the [event] signals to form an instantiated [event] signal sequence file (fig 2, [0009], and [0029]: “selecting a group of detection scripts, reading variables defined in the group of scripts, and setting association between the variables and the GOOSE binary input signals and the GOOSE binary output signals;” EN: Associating the variables to signals is configuring the signal sequence, see Tables 5 and 6 at [0034]-[0035]); and
the instantiated [event] signal sequence file ([0029]: “selecting a group of detection scripts, reading variables defined in the group of scripts, and setting association between the variables and the GOOSE binary input signals and the GOOSE binary output signals;”; [0032]: “A group of scripts for automatic interlocking logic detection on the 220 kV bus measure-control device are established”) and [configuration information] formed by parsing the SCD file ([0029]: “1) importing an input source of a substation configuration document SCD file, and obtaining a list and configuration information of all intelligent electronic devices IED within a substation through parsing the SCD file;”), [is established for] the IEDs server simulation module (see “receive” step below”);
wherein the IEDs server simulation module is configured to
receive the instantiated [event] signal sequence file configured and formed by the visual signal configuration module and the [configuration information] formed by parsing the SCD file (fig 2, [0011], and [0029]: “selecting automatically a script for detection from the group of scripts and starting automatic detection of the script” EN: selecting from the group necessitates receiving the files for selection, e.g. retrieving them from memory or over a network), and
output signals in the IEDs sequentially to the integrated monitoring system according to an [event] signal content of the instantiated [event] signal sequence file (fig 2, [0012], [0015], and [0029]: “performing simulation based on initial values of all the variables in the script and sending a corresponding GOOSE packet … inverting an initial value of a variable in the script, performing simulation and sending a corresponding GOOSE packet” EN: sending the GOOSE packets is outputting signals);
wherein the scheduling protocol simulation and analysis module is configured to
collect an intelligent [event] briefing submitted by the integrated monitoring system (fig 2, [0013], [0016], and [0029]: “waiting for a period of time, and obtaining a locking output result of the IED to be detected … waiting for a period of time, and obtaining a locking output result of the IED to be detected”); and

compare and analyze a content of the collected intelligent [event] briefing of the integrated monitoring system and the [event] signal sequence file configured by the signal configuration module (fig 2, [0014], [0017], and [0029]: “determining whether the locking output result is correct; in the case that the locking output result is correct, printing information indicating the result is correct and proceeding to step 9); in the case that the locking output result is not correct, printing information indicating the result is incorrect and selecting whether to continue to perform subsequent detection of the script … determining whether the locking output result obtained in step 10) is correct; in the case that the locking output result is correct, printing information indicating the result is correct and proceeding to step 12); in the case that the locking output result is not correct, printing information indicating the result is incorrect and proceeding to step 12)), and
output an intelligent [event] function test evaluation result of the integrated monitoring system (fig 2, [0021], and [0029]: “determining whether all the scripts in the group of scripts are detected; proceeding to step 15) in the case that all the scripts are detected, or proceeding to step 5) in the case that any script is not detected; and 15) printing all the detection results of the group of scripts”).
Ruan does not explicitly disclose wherein the host computer and the slave computer perform downloading files and command interactions through an internal protocol,

alarm [events];
download a configured intelligent electronic device description (CID) file formed by parsing the SCD file, to the IEDs server simulation module;
[the configuration information in the form of] a CID file.
However, Ruan teaches at [0037]: “The device embodiments of the device and system described above are only exemplary, the units described as separate components may be separate physically or not. The components displayed as units may be physical units or not, that is, the components may be located in the same place or may be distributed on multiple network units. Part or all the modules may be selected based on actual requirements to achieve objects of the technical solutions of the disclosure”, i.e. that both the distribution of components and functionality are a matter of choice, i.e. the grouping and arrangement functionalities on a single machine or over a network of machines is not critical to the functionality of the system itself.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include “wherein the host computer comprises [a visual signal configuration module, a scheduling protocol simulation and analysis module and an evaluation module], and the slave computer comprises [an intelligent electronic devices (IEDs) server simulation module] (EN: i.e. does not teach the arrangement of modules on the system)” and downloading information between machines by so grouping the functionality across networked computer components 
And Hu teaches wherein the host computer and the slave computer perform downloading files and command interactions through an internal protocol ([0009]: “The test system establishes an IEC61850 communication connection to the simulated IED equipment, and establishes an IEC104 communication connection to the power remote device of the tested equipment”; [0021]: “the master station system communicates to the sub-station through the 104 sub-module” EN: IEC104 is an internet protocol [see claims 2 and 7]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include “wherein the host computer and the slave computer perform downloading files and command interactions through an internal protocol” by using the IEC104 protocol for communication since both disclosures are related to testing of GOOSE event logic and Hu demonstrates that the IEC104 protocol may be used to communicate the information necessary to and from the tested devices for a comparison with expected results.
And Dolezilek teaches [the configuration information in the form of] a CID file ([0023]: “a device configuration file may be a configured IED description (CID) file.”; [0070], [0075], [0077]: “the configuration information may include one or more CIDs”); and
downloading CID files ([0049]: “As illustrated, via communications network 320, system 300 may receive device and/or substation configuration information 318 (e.g., files) from devices included in electric power generation and delivery system 322.”; [0070], [0075], [0077]: “the configuration information may include one or more CIDs”); and
([0035]: “event ( e.g., a fault) reports” EN: “fault” interpreted as alarm event in view of instant specification description at page 7.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ruan in view of the teachings of Dolezilek to include “alarm [events]; download a configured intelligent electronic device description (CID) file formed by parsing the SCD file, to the IEDs server simulation module; [the configuration information in the form of] a CID file” by using CID files for configuration information and GOOSE alarm events since it provides a simple substitution of a known element for another (i.e. CID file substituted for unspecified formation of configuration information; and alarm event messages for lock event messages) to yield a predictable result, i.e. the testing of GOOSE alarm event messaging in the monitoring system.

Regarding claim 2, Ruan discloses the test system of claim 1 (in combination as shown above)
Ruan does not explicitly disclose wherein the scheduling protocol simulation and analysis module is configured to collect the intelligent alarm briefing submitted by the integrated monitoring system through a protocol DLT476 or IEC104.
However, Hu teaches collect the intelligent alarm briefing through a protocol DLT476 or IEC104 ([0009]: “The test system establishes an IEC61850 communication connection to the simulated IED equipment, and establishes an IEC104 communication connection to the power remote device of the tested equipment”; [0021]: “the master station system communicates to the sub-station through the 104 sub-module” EN: IEC104 is an internet protocol [see claims 2 and 7]).


Regarding claim 3, Ruan discloses a method for testing an integrated monitoring system, applied to a system for testing the integrated monitoring system ([0023]: “for an integration testing of an intelligent grid automation system" EN: The grid automation system is an integrated monitoring system, see for example [0013] and [0016] describing waiting for the result to be detected.), wherein the system for testing the integrated monitoring system comprises:
a host computer and a slave computer (as for claim 1),
wherein the host computer and the slave computer perform downloading files and command interactions through an internal protocol (with Hu as for claim 1),
wherein the host computer comprises a visual signal configuration module, a scheduling protocol simulation and analysis module and an evaluation module, and the slave computer comprises an intelligent electronic devices (IEDs) server simulation module (obvious by further teachings of Ruan as shown for claim 1);
the method comprises:
(as for “complete editing” for claim 1, “alarm” obvious in view of Dolezilek as shown for claim 1),
parsing a substation configuration description (SCD) file to obtain a configured intelligent electronic device description (CID) file and all signals in the SCD file (as for “complete parsing” and “select” signals for claim 1, “CID file” obvious in view of Dolezilek as shown for claim 1),
instantiating the alarm signal sequence template and the all signals in the SCD file to output an instantiated alarm signal sequence file (as for the instantiated sequence file of claim 1, “alarm” obvious in view of Dolezilek as shown for claim 1), and
downloading the instantiated alarm signal sequence file and the CID file formed by parsing the SCD file to the IEDs server simulation module (obvious with Dolezilek as shown for claim 1);
outputting signals in the IEDs sequentially to the integrated monitoring system according to alarm signal contents of the instantiated alarm signal sequence file (as for “output signals” step of claim 1, “alarm” obvious in view of Dolezilek as shown for claim 1);
generating, by the integrated monitoring system, an intelligent alarm briefing according to alarm signals injected in time sequence by a plurality of instantiated alarm signal sequence files (fig 2, [0013], [0016], and [0029]: “waiting for a period of time, and obtaining a locking output result of the IED to be detected … waiting for a period of time, and obtaining a locking output result of the IED to be detected” EN: the output result is the briefing generated);
(fig 2, [0014], [0017], and [0029]: “determining whether the locking output result is correct; in the case that the locking output result is correct, printing information indicating the result is correct and proceeding to step 9); in the case that the locking output result is not correct, printing information indicating the result is incorrect and selecting whether to continue to perform subsequent detection of the script … determining whether the locking output result obtained in step 10) is correct; in the case that the locking output result is correct, printing information indicating the result is correct and proceeding to step 12); in the case that the locking output result is not correct, printing information indicating the result is incorrect and proceeding to step 12) EN: The printed results are those received for evaluation. “alarm” obvious in view of Dolezilek as shown for claim 1); and
comparing and analyzing, by the evaluation module, the intelligent alarm briefing information received by the scheduling protocol simulation and analysis module and the instantiated alarm signal sequence file in the visual signal configuration module (fig 2, [0014], [0017], and [0029]: “determining whether the locking output result is correct; in the case that the locking output result is correct, printing information indicating the result is correct and proceeding to step 9); in the case that the locking output result is not correct, printing information indicating the result is incorrect and selecting whether to continue to perform subsequent detection of the script … determining whether the locking output result obtained in step 10) is correct; in the case that the locking output result is correct, printing information indicating the result is correct and proceeding to step 12); in the case that the locking output result is not correct, printing information indicating the result is incorrect and proceeding to step 12) EN: “alarm” obvious in view of Dolezilek as shown for claim 1), and
outputting an intelligent alarm function test evaluation result of the integrated monitoring system (fig 2, [0021], and [0029]: “determining whether all the scripts in the group of scripts are detected; proceeding to step 15) in the case that all the scripts are detected, or proceeding to step 5) in the case that any script is not detected; and 15) printing all the detection results of the group of scripts”).
Ruan does not explicitly disclose associating the instantiated alarm signal sequence file with a main wiring diagram of an intelligent substation to form a visual test; and
performing, by the IEDs server simulation module, manufacturing message specification (MMS) initialization on the downloaded CID file, and
after time in the plurality of instantiated alarm signal sequence files is unified in a unified time coordinate system.
However, Dolezilek teaches associating the instantiated alarm signal sequence file with a main wiring diagram of an intelligent substation to form a visual test ([0079]: “At 808, a visual topology (e.g., a visual visualization) may be generated by the system based on the identified devices and communication pathways associated with the configuration information. The generated visual topology may be displayed to a user, at 810, on an interface of the system performing method 800. Once displayed, at 812, message traffic between devices along communication pathways included in the visual topology may be simulated. For example, possible message routing pathways between a publishing device and/or one or more subscribing devices may be displayed. Similarly, redundant communication pathways may be identified and/or be recommended by the system. In further embodiments, real time communication paths and/or communication bottlenecks (e.g., communication pathways handling message traffic from a larger number of devices) may be identified.”); and
performing, by the IEDs server simulation module, manufacturing message specification (MMS) initialization on the downloaded CID file ([0031]: “various components of the electrical power generation and delivery system 100 may communicate using one or more bandwidth conservative protocols (e.g., Mirrored Bits®, DNP, FM or the like) and/or one or more less-bandwidth conservative protocols (e.g. GOOSE, MMS)” EN: similar at [0020] and [0021]. Simulating using MMS requires initializing for MMS communication), and
after time in the plurality of instantiated alarm signal sequence files is unified in a unified time coordinate system ([0039]: “The time source 148 may also be used by the automation controller 150 for time stamping information and data. Time synchronization may be helpful for data organization, real-time decision-making, as well as post-event analysis. Time synchronization may further be applied to network communications. … In the absence of a discrete time source 148, the automation controller 150 may serve as the time source 148 by distributing a time synchronization signal.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ruan in view of the teachings of Dolezilek to include 
	
Regarding claim 4, Ruan discloses the test method of claim 3, wherein the completing, by the visual signal configuration module, editing the alarm signal sequence template, parsing the SCD file to obtain the CID file and the all signals in the SCD file, instantiating the alarm signal sequence template and the all signals in the SCD file to output the instantiated alarm signal sequence file, and associating the instantiated alarm signal sequence file with the main wiring diagram of the intelligent substation to form the visual test; and downloading the instantiated alarm signal sequence file and the CID file formed by parsing the SCD file to the IEDs server simulation module (in combination as shown for claim 3), comprises:
(fig. 2, [0007], and [0029]: “1) importing an input source of a substation configuration document SCD file, and obtaining a list and configuration information of all intelligent electronic devices IED within a substation through parsing the SCD file; … selecting an IED to be detected, and obtaining GOOSE binary input signals and GOOSE binary output signals of the IED through analyzing a logic association configuration of the IED;” EN: see also table 6 at [0035] indicating sequencing of the events” EN: GOOSE “alarm” signal obvious as for claim 1), and
storing the alarm signal sequence template in a description keyword manner (Table 2 and [0032]: e.g. “MG”, “MGD”, etc script names are the keywords. EN: “alarm” signal obvious as for claim 1);
importing the SCD file into a SCD parsing sub-module (fig. 2, [0007], and [0029]: “1) importing an input source of a substation configuration document SCD file),
splitting the CID file (fig. 2, [0007], and [0029]: “obtaining a list and configuration information of all intelligent electronic devices IED within a substation through parsing the SCD file;” EN: configuration information as a CID file is obvious with Dolezilek as for claim 1)), and
extracting the all signals in the SCD file (fig. 2, [0007], and [0029]: “obtaining GOOSE binary input signals and GOOSE binary output signals of the IED through analyzing a logic association configuration of the IED”);
matching the alarm signal sequence template and the all signals in the SCD file through the description keyword to form an alarm signal sequence instance (fig 2, [0009], and [0029]: “selecting a group of detection scripts, reading variables defined in the group of scripts, and setting association between the variables and the GOOSE binary input signals and the GOOSE binary output signals;” EN: matching the script variables to the GOOSE signals), and
starting a test (fig 2, [0012], [0015], and [0029]: “performing simulation based on initial values of all the variables in the script and sending a corresponding GOOSE packet … inverting an initial value of a variable in the script, performing simulation and sending a corresponding GOOSE packet” EN: sending the GOOSE packets is outputting signals).
Ruan does not explicitly disclose performing a visual drawing according to the main wiring diagram of the intelligent substation, and
associating the alarm signal sequence instance with the main wiring diagram to form a visual test.
However, Dolezilek teaches performing a visual drawing according to the main wiring diagram of the intelligent substation ([0079]: “At 808, a visual topology (e.g., a visual visualization) may be generated by the system based on the identified devices and communication pathways associated with the configuration information. The generated visual topology may be displayed to a user, at 810, on an interface of the system performing method 800.”), and
associating [event message traffic] with the main wiring diagram to form a visual test ([0079]: “Once displayed, at 812, message traffic between devices along communication pathways included in the visual topology may be simulated. For example, possible message routing pathways between a publishing device and/or one or more subscribing devices may be displayed. Similarly, redundant communication pathways may be identified and/or be recommended by the system. In further embodiments, real time communication paths and/or communication bottlenecks (e.g., communication pathways handling message traffic from a larger number of devices) may be identified.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ruan in view of the teachings of Dolezilek to include “performing a visual drawing according to the main wiring diagram of the intelligent substation, and associating the alarm signal sequence instance with the main wiring diagram to form a visual test” by using the visualization system alarm traffic analysis since it would allow a user to “analyze communication pathways between devices 304-316 associated with the device and/or substation configuration information 318 and, as discussed below in reference to FIG. 5, analyze message traffic and/or potential communication bottlenecks between such devices 304-316. For example, a user may interact with the visual visualization 302 to view specific device and/or communication pathway configuration settings by selecting one or more devices and/or communication pathways included in the visual visualization” (Dolezilek:[0050]), i.e. would allow for visualization and synchronized time stamping during testing of the GOOSE messaging according to the methods of Ruan.

Regarding claim 8, Ruan discloses the method of claim 4, wherein the performing, by the IEDs server simulation module, the manufacturing message specification (MMS) initialization on the downloaded CID file, and outputting the signals in the IEDs sequentially to the integrated monitoring system according to the alarm signal content of the instantiated alarm signal sequence file (in combination as shown for claim 3), comprises:
(with Dolezilek as for the “downloading” CID files for claim 1);
parsing, by the IEDs server simulation module, the CID file (fig 2, [0008], [0029]: “selecting an IED to be detected, and obtaining GOOSE binary input signals and GOOSE binary output signals of the IED through analyzing a logic association configuration of the IED”. EN: “CID” files obvious format for configuration information in combination is Dolezilek as shown for claim 1), and
performing MMS server initialization (with Dolezilek as shown for claim 3);
receiving at least one downloaded signal sequence instance file by the IEDs server simulation module (as for the “receive” sequence file shown for claim 1);
unifying, by the IEDs server simulation module, time described in the plurality of instantiated alarm signal sequence files in the unified time coordinate system (with Dolezilek as for claim 3); and
performing, by the IEDs server simulation module, an analog transmission of the alarm signals in an order of the alarm signals in the plurality of instantiated alarm signal sequence files (as for the “output signals” step of claim 1) after time in the plurality of instantiated alarm signal sequence files is unified in the unified time coordinate system (with Dolezilek as for claim 3).

Regarding claims 5, the claim recites the same substantive limitations as found among those of claim 8 and is rejected under the reasoning presented for claim 8.

Regarding claim 7, the claim recites the same substantive limitations as found among those of claim 2 and is rejected under the reasoning presented for claim 2.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruan, Dolezilek, and Ju as applied to claims 3 and 4 above, and further in view of Nick (NICK, SHAWN. "An investigation approach to test protection intelligent electronic devices (IEDs) in IEC 61850 based substation automation systems (SAS) at station level." PhD diss., Queensland University of Technology, 2014. 121 pages).

Regarding claim 9, Ruan discloses the method of claim 4, wherein the comparing and analyzing, by the evaluation module, the received intelligent alarm briefing information and the instantiated alarm signal sequence file, and outputting the intelligent alarm function test evaluation result of the integrated monitoring system (in combination as shown for claim 3) comprises:
parsing, by the evaluation module, the intelligent alarm briefing and the alarm signal sequence file (fig 2, [0014], [0017], and [0029]: “determining whether the locking output result is correct; in the case that the locking output result is correct, printing information indicating the result is correct and proceeding to step 9); in the case that the locking output result is not correct, printing information indicating the result is incorrect and selecting whether to continue to perform subsequent detection of the script … determining whether the locking output result obtained in step 10) is correct; in the case that the locking output result is correct, printing information indicating the result is correct and proceeding to step 12); in the case that the locking output result is not correct, printing information indicating the result is incorrect and proceeding to step 12) EN: obtaining the information requires parsing);
extracting, by the evaluation module, first event information from the intelligent alarm briefing and second event information from the alarm signal sequence file, and comparing the first event information and the second event information (fig 2, [0014], [0017], and [0029]: “determining whether the locking output result is correct; in the case that the locking output result is correct, printing information indicating the result is correct and proceeding to step 9); in the case that the locking output result is not correct, printing information indicating the result is incorrect and selecting whether to continue to perform subsequent detection of the script … determining whether the locking output result obtained in step 10) is correct; in the case that the locking output result is correct, printing information indicating the result is correct and proceeding to step 12); in the case that the locking output result is not correct, printing information indicating the result is incorrect and proceeding to step 12”. EN: the data must be parsed to make the comparison, see Table 2 for an example of the logic which is the expected result.);
providing, by the evaluation module, the intelligent alarm function test evaluation result of the integrated monitoring system according to above comparison results (fig 2, [0021], and [0029]: “determining whether all the scripts in the group of scripts are detected; proceeding to step 15) in the case that all the scripts are detected, or proceeding to step 5) in the case that any script is not detected; and 15) printing all the detection results of the group of scripts”).
Ruan does not explicitly disclose extracting, by the evaluation module, fault time from the intelligent alarm briefing and transmission time from the alarm signal sequence file, and

extracting, by the evaluation module, a device name from the intelligent alarm briefing and an intelligent electronic device (IED) description from the alarm signal sequence file, and
comparing the extracted device name and the extracted IED description;
extracting, by the evaluation module, a fault reason from the intelligent alarm briefing and a fault type from the alarm signal sequence file, and
comparing the fault reason and the fault type.
However, Ruan teaches that names for the devices to be assigned states ([0032]: “variables MG MGD, MGDl, MGD2 and LGl respectively represent a bus voltage transformer disconnect switch, a bus voltage transformer earthing switch, a bus earthing switch 1, a bus earthing switch 2 and a line bay main bus bar disconnect switch”) and, after sending the signal, receiving the output information for comparison to determine if the resulting state is correct ([0035]: “states of variables of a script are changed one by one, an interlocking logic output result of the bus measure-control device is detected automatically, and the output result is compared with an expected result”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ruan in view of the further teachings of Ruan to include “extracting, by the evaluation module, a device name from the intelligent alarm briefing and an intelligent electronic device (IED) description from the alarm signal sequence file, and comparing the extracted device name and the extracted IED description” by using the device names of the SCD file for both the sequence description and GOOSE messaging to allow for a determination of the “expected result”, i.e. that the named device has the expected state.
And Hu teaches extracting, by the evaluation module, [signal] time from the intelligent alarm briefing  ([0033]: “In comparison, on the same time axis, X is the analytical value and appearance time of the IEC61850 protocol channel”) and transmission time from the alarm signal sequence file ([0032]: “For example, in (1), the value of the message body address 4001 in Table 1 is obtained by analyzing the 104 protocol channel. In the adjacent time window (2 seconds), four values are obtained in the time axis 1”), and comparing the fault time and the transmission time ([0033]: “This method will determine the value of X within the error range of 0.001. If X is equal to any of 1, 2, 3, and 4, That is, it is determined that the values of the 4001 addresses in the two sets of channels are equal, and so on”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include “extracting, by the evaluation module, [signal] time from the intelligent alarm briefing and transmission time from the alarm signal sequence file, and comparing the fault time and the transmission time” by using the IEC104 and IEC61850 protocols for communication since Ruan discloses minimum timing requirements for the testing sequences (see Table 3 – “minimum time”) while Hu discloses a manner of using the protocols to determine timing information to determine “whether the time difference between the updated data obtained from the IEC61850 channel and the IEC104 channel is less than or equal to the preset value is used [in order to] to obtain the real-time performance of the device under test”.
And Nick teaches “Setting test parameters including Fault type (Phase to ground, Phase to Phase, single phase, three phase and etc.)” (P85) and fault reasons “Faults are occurring in all parts of power system as an earth fault or short circuit. They might be single line to ground, three phase short or line to line that cause a very high fault current flowing to the system. So, one of the very first critical requirements of the power system was some protective devices to monitor (P2) as well as fault testing with GOOSE messaging (P85: “Setting test parameters including Fault type (Phase to ground, Phase to Phase, single phase, three phase and etc.), Start and stop angles for searching and activating available zones 5: Assigning virtual inputs of GOOSE messages in “Goose Explorer” program”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ruan in view of the teachings of Nick to include “extracting, by the evaluation module, a fault reason from the intelligent alarm briefing and a fault type from the alarm signal sequence file, and comparing the fault reason and the fault type” by using fault messaging sequences for various fault types to induce results to compare with the expected types  since “In order to protect very expensive components of a power system such as generators, transformers and transmission feeders, relays operate to isolate the faulty section in the fastest possible time. Any failures of protection system may result in severe equipment damage so there are normally some backup protections for such conditions”, i.e. it allows for testing the power equipment to ensure that the purpose of protection elements such as switches are functioning as expected.

Regarding claims 6, the claim recites the same substantive limitations as found among those of claim 9 and is rejected under the reasoning presented for claim 9.


Conclusion
Claims 1-9 are rejected.
:
US 20190170822 A1	LUO; Peng et al.
Discussing visual testing of intelligent substation technology, has a common assignee
US 20090070062 A1	Kirrmann; Hubert et al.
Discussing testing “system level” functionality of substation automation systems using intelligent electronic devices simulation and actual hardware
US 20100161151 A1	Yang; Fang et al.
Discussing fault isolation control logic power distribution systems having intelligent electronic devices
HAO, REN, CHEN JIAN, JIANG LING, GUO LINGXU, DOU RENHUI, AND DING YI. "Research on Automatic Generation and Injection Method of Alarm Data in Smart Substation." In 2018 China International Conference on Electricity Distribution (CICED), pp. 1236-1240. IEEE, 2018.
Discussing testing “smart substations” using fault injection and information organized in IEC61850 files
SINGH, ET AL. "Procedures for testing control and protection scheme based on GOOSE messages-methodology and constraints from engineering perspective." In 2016 IEEE 1st International Conference on Power Electronics, Intelligent Control and Energy Systems (ICPEICES), pp. 1-5. IEEE, 2016.
Discussing testing control and protection logic for substation automation systems using GOOSE messaging

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128    

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128